Citation Nr: 1102008	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, paravertebral myositis, and spondylosis, to 
include entitlement to a total disability rating based upon 
unemployability of the individual (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-Law


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 






INTRODUCTION

The Veteran had verified active duty service in the United States 
Army from January 1954 to January 1956, as well as an additional 
period of active duty for training (ACDUTRA) from June 1981 to 
July 1981.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico which denied entitlement to a rating in excess of 40 percent 
for the Veteran's service-connected lumbosacral spine disability.

By decision in October 2009, the Board also denied the Veteran's 
claim for an evaluation in excess of 40 percent.  The Veteran 
then appealed to the United States Court of Appeals for Veterans 
Claims which, by Order dated in January 2010 granted a Joint 
Motion for Remand (JMR) in part to allow the Board to consider 
whether the evidence of record in this case reasonably raised a 
claim of TDIU in accordance with the recent holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

After this appeal was certified to the Board, the Veteran 
submitted additional evidence consisting of his contentions 
directly to the Board in July 2010.  This evidence has not yet 
been considered by the RO, the agency of original jurisdiction; 
however, the Veteran submitted a waiver of this procedural right 
to initial RO consideration.  The Board will proceed with 
consideration of this appeal.  

The Board also notes that the Veteran is currently in receipt of 
special monthly pension by reason of being housebound.  See 
Rating decision, May 1999.  However, entitlement to additional 
compensation or pension by reason of the need for aid and 
attendance of another person has been raised by the record, but 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ) since May 1999.  See, e.g., VA examination, October 2004 
(stating Veteran is limited in self-care, needing his wife to 
assist him in activities of daily living such as bathing, 
toileting, and occasionally to dress the lower part of his body).  
As this matter has not been recently adjudicated by the 
AOJ nor perfected for the Board's consideration at this 
time, the Board does not have jurisdiction over the aid 
and attendance matter, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review of the record, the Board finds that additional 
evidentiary development is required before the issue of 
entitlement to an evaluation in excess of 40 percent for the 
Veteran's service-connected spine disability, to include TDIU, is 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2010).  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

In particular, in Rice v. Shinseki, 22 Vet. App. 447, the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id. 
 Accordingly, as the Veteran in this case states that he retired 
from work in or around 1994 due to low back pain, and essentially 
avers that he can no longer work due to this condition, the Board 
finds that a claim for a TDIU is raised by the record and should 
be developed appropriately.

As such, the Board must request a medical opinion to determine if 
the Veteran is unemployable due to service-connected disability 
alone.  See 38 U.S.C.A. § 1155 (West 2002); 38  C.F.R. §§ 3.340, 
3.341, 4.16 (2010).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In addition, the Board notes that when evaluating disabilities of 
the musculoskeletal system, the degree of functional impairment 
must be duly considered, specifically to include the lack of 
usefulness of the system in question, especially in self-support.  
38 C.F.R. § 4.10 (2010).  38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness causing 
additional disability beyond  that reflected on range of motion 
measurements.  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See also DeLuca v.  Brown, 8 
Vet. App. 202 (1995).  Based upon the foregoing, and in 
consideration of the Veteran's assertions and commensurate VA 
examination findings in October 2004 and February 2009 which 
establish that the Veteran requires some assistance in self-care 
due to his back problems, the degree of functional loss or 
impairment must be adequately discussed in any future rating 
determination.  

Finally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are dated 
in March 2005.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all outstanding VA treatment records 
for this Veteran from March 2005 forward.  

2.  Schedule the Veteran for VA 
examination to determine whether his 
service-connected disabilities alone are 
of sufficient severity to produce 
unemployability.  The Veteran's age and 
the impairment caused by nonservice-
connected disabilities may not be 
considered in reaching the requested 
employability determination.  The examiner 
is specifically requested to opine whether 
the Veteran is "unable to secure and 
follow a substantially gainful occupation 
by reason of his service-connected 
disabilities." 

The examiner is also requested to describe 
the current severity of functional 
impairment presented by the Veteran's 
service-connected spine disability, with 
particular specificity in regard to any 
limitations in self-care and/or assistance 
required in performing activities of daily 
living as identified upon examinations in 
February 2009 and October 2004. 

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

4.  Thereafter, readjudicate the issue of 
entitlement to an increased rating for 
lumbar spine disability, to include TDIU 
and consideration of the provisions of 38 
C.F.R. § 4.16(b) pertaining to 
extraschedular consideration if the 
Veteran's service-connected disabilities 
are found to produce unemployment, but do 
not meet the schedular percentage 
requirements.  

If the determination remains unfavorable 
to the Veteran, he and his representative 
must be furnished a Supplemental Statement 
of the Case which addresses all evidence 
associated with the claims file since the 
last Statement of the Case.  The Veteran 
and his representative must be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a scheduled VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


